IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                       HARPER V. HARPER


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


            KATHRYN S. HARPER, NOW KNOWN AS KATHRYN S. TAYLOR, APPELLANT,
                                                V.

                               CHRISTOPHER J. HARPER, APPELLEE.


                              Filed April 20, 2021.   No. A-20-671.


       Appeal from the District Court for Lancaster County: SUSAN I. STRONG, Judge. Affirmed.
       Timothy P. Sullivan for appellant.
       Angelica W. McClure, of Kotik & McClure Law, for appellee.


       PIRTLE, Chief Judge, and MOORE and BISHOP, Judges.
       PIRTLE, Chief Judge.
                                       INTRODUCTION
        Kathryn S. Harper, now known as Kathryn S. Taylor, appeals from an order of the district
court for Lancaster County which granted Christopher J. Harper’s complaint to modify the alimony
award in the parties’ decree of dissolution. Because we find no abuse of discretion by the trial
court, we affirm.
                                        BACKGROUND
       The trial court entered a decree dissolving Kathryn and Christopher’s marriage on June 25,
2013. Among other things, the court ordered Christopher to make alimony payments to Kathryn
of $1,500 per month for a period of 120 months. The decree, which incorporated a property
settlement agreement of the parties, stated that if Christopher became unemployed or retired during
the term of alimony, such events would constitute sufficient reason for a review of alimony to
determine if good cause exists for modification or termination of the alimony award.



                                               -1-
         On October 10, 2019, Christopher filed a complaint to modify, seeking to terminate his
alimony obligation because he was no longer employed, had reached retirement age, and would
not be seeking additional employment. His complaint also alleged that Kathryn had become
eligible for New Zealand’s equivalent to Social Security.
         On December 2, 2019, Christopher filed a motion to temporarily suspend alimony.
Following a hearing on the motion, the court granted the motion, suspending Christopher’s
alimony obligation as of December 31.
         Trial on the complaint to modify was held on August 5, 2020. The evidence showed that
at the time of the divorce Christopher was employed by Robuschi International as a national sales
manager. He earned an annual salary of $75,000, and also received commissions averaging
$20,000 to $25,000 per year. Shortly after the decree was entered in June 2013, he was terminated
from his position and began working as an independent contractor with the same company on a
commission-only basis. Christopher worked in that capacity until December 31, 2014, when the
company withdrew the agreement.
         In January 2015, he secured full-time employment as a senior product specialist with
Gardner-Denver, a company that had purchased his former employer Robuschi International. His
starting annual salary was $70,000, plus a bonus system where he made between $5,000 and
$8,000 per year. In 2017, he got a $16,000 commission for a project he had worked on in 2013 and
2014. He also received stock in the company in 2017 and 2019. The shares were worth $20,000 at
the time he received the stock.
         Gardner-Denver offered Christopher early retirement in October 2018. He was unaware
that a company merger was in the works at the time. He did not take the early retirement offer
because his new wife was not eligible for Medicare and the cost of getting healthcare would have
been “horrendous.” He also wanted to continue building up his 401k a while longer. On August
29, 2019, he was terminated without cause and given a severance package of $18,200.
         Christopher testified that in November 2019 he entered into a 1-year agency agreement
with Mapro International to work part time and help it develop its business in the United States.
Under the agreement he was self-employed, worked from his home office, and was only paid
commissions on sales. He testified that at the time of trial he had earned a total of $445 pursuant
to the agreement but had not received any payment.
         Christopher testified that other than the agency agreement with Mapro International, he
was not employed at the time of trial and had no intention of pursuing other employment. His only
other source of income was Social Security, which he started receiving in October 2018 when he
turned 66. At the time of trial, he was receiving $2,040 per month after deductions for Medicaid
were taken out.
         Christopher testified that he decided to retire after he was terminated from Gardner-Denver
in August 2019 because of his age (he was 67 years old), as well as because of his health. He stated
that he also decided to retire because his wife felt alienated in Nebraska and they were both
unhappy in Nebraska so they wanted to move.
         In regard to his health, Christopher had a seizure in 2016 that was caused by stress. A week
later he collapsed, injuring his head and his back. He received psychiatric care for a year due to
his head injuries. Christopher’s doctors determined he has bipolar disorder, so he takes medication
for that, as well as medication for anxiety and seizures. He also testified that he still had


                                                -2-
psychological injuries, as well as a back injury. He determined that he no longer wanted to do the
driving and flying that were integral parts of the jobs he had since the divorce. Christopher
elaborated that after the seizure he did not feel “normal,” and did not trust himself to drive. His
wife did most of the driving and he sold his motorbikes even though he loves motorcycling.
         Christopher and his wife moved to Massachusetts in December 2019 and he had been
trying to find new doctors. Since moving, he had two virtual appointments with a general
practitioner, had a physical appointment with that doctor scheduled in September 2020, as well as
upcoming appointments with a spine pain clinic, a neurologist, a psychologist, and an
endocrinologist. On cross-examination, Christopher testified that when he lost his job at
Gardner-Denver in August 2019 he was offered but did not take continued health insurance
coverage because of the cost and because he and his wife were in “reasonable good health” at the
time.
         Christopher and his wife purchased a home in Massachusetts that is considered low-income
housing. They had to qualify for it by disclosing their current and potential future income. The
cost of the home was $192,000. They put $60,000 down as an initial payment which came from
the sale of Robuschi International stock ($29,000), $20,000 from his wife, and the rest came from
his severance package. They took out a mortgage for $132,000.
         In the dissolution decree Christopher was awarded the parties’ residence, referred to as the
Denton property, and the mortgage on such property became his obligation. Christopher sold the
Denton property in February 2020 for $349,000. The proceeds from the sale were about $180,000
which he then used to pay off his $132,000 mortgage on his Massachusetts home. Christopher also
acknowledged that on March 13 and March 24, 2020, he deposited $10,000 into an investment
account on each of those dates, and on April 13 and April 21, he deposited $5,000 into the same
account on each of those dates.
         Kathryn testified that at the time the decree was entered in June 2013 she was living in
New Zealand and had been there since December 2011. She had no source of income at the time
the decree was entered. At the time of trial in the present case she was receiving superannuation
payments as a resident of New Zealand, the equivalent to Social Security in the United States. The
payments were $511.19 per week in New Zealand dollars, or about $1,370 per month in U.S.
dollars. She also was receiving $874 per month from Christopher’s Social Security. Kathryn
testified that the Social Security payments are deposited into a United States bank account and she
leaves that money in that account to use when she visits her children and grandchildren in the
United States about once a year. Kathryn also testified that she helps out her children and
grandchildren financially. She testified that she has paid her grandson’s child support obligation
every month for the past 6 years in the amount of $367 per month.
         Following the hearing, the trial court entered an order finding as follows:
                 The material and substantial change in the parties’ relative monthly income from
         the time of the original decree and the equities of the facts recited above require this Court
         to terminate [Christopher’s] spousal support obligation. The Court cannot fault
         [Christopher] for wanting to retire at the age of 67 years when he is no longer employed
         due to no fault of his own. [Kathryn] now receives more in monthly income than
         [Christopher]. The original Decree required a review of alimony awarded “in the event the



                                                 -3-
        Husband becomes unemployed or retires during the term of alimony.” Both have occurred
        and constitute “good cause” for termination of the alimony award.

The trial court sustained Christopher’s complaint to modify and terminated his alimony obligation
of $1,500 per month as of December 31, 2019.
                                    ASSIGNMENT OF ERROR
       Kathryn assigns that the trial court erred in finding that there had been a material and
substantial change in circumstances such that good cause existed to terminate Christopher’s
alimony obligation.
                                    STANDARD OF REVIEW
         Modification of a dissolution decree is a matter entrusted to the discretion of the trial court,
whose order is reviewed de novo on the record, and will be affirmed absent an abuse of discretion
by the trial court. Grothen v. Grothen, 308 Neb. 28, 952 N.W.2d 650 (2020). A judicial abuse of
discretion exists if the reasons or rulings of a trial judge are clearly untenable, unfairly depriving
a litigant of a substantial right and denying just results in matters submitted for disposition. Id.
                                             ANALYSIS
        Kathryn assigns that the trial court erred in finding that there had been a material and
substantial change in circumstances such that good cause existed to terminate Christopher’s
alimony obligation. Pursuant to Neb. Rev. Stat. § 42-365 (Reissue 2016), alimony orders may be
modified or revoked for good cause shown. Metcalf v. Metcalf, 278 Neb. 258, 769 N.W.2d 386
(2009). Good cause means a material and substantial change in circumstances and depends upon
the circumstances of each case. Id. To determine whether there has been a material and substantial
change in circumstances warranting modification of a divorce decree, a trial court should compare
the financial circumstances of the parties at the time of the divorce decree with their circumstances
at the time the modification at issue was sought. Id. The moving party has the burden of
demonstrating a material and substantial change in circumstances which would justify the
modification of an alimony award. Id.
        Because alimony may be modified only for good cause shown, a petition for modification
will be denied if a change in financial condition is due to fault or voluntary wastage or dissipation
of one’s talents or assets. Lambert v. Lambert, 9 Neb. App. 661, 617 N.W.2d 645 (2000).
        The purpose of alimony is to provide for the continued maintenance or support of one party
by the other when the relative economic circumstances and the other criteria enumerated in
§ 42-365 make it appropriate. Collett v. Collett, 270 Neb. 722, 707 N.W.2d 769 (2005). Section
42-365 therefore contemplates that economic circumstances other than income are relevant to the
determination of alimony. Grothen v. Grothen, supra. Consideration of the relative economic
circumstances of the parties includes consideration of not only income, but also other relevant
factors. Id. In determining alimony, a court should consider the income and earning capacity of
each party and the general equities of the situation. Id.
        At the time of the decree, Christopher was making around $100,000 per year between his
salary and commissions. His employment was terminated in August 2019 and he made the decision



                                                  -4-
to retire. At the time of the modification trial, he was receiving Social Security payments of $2,040
per month, or $24,480 per year. He also had a 1-year agency agreement with Mapro International,
and at the time of trial he was owed $445 in commissions under that agreement but had not been
paid. Therefore, his income and financial resources have substantially decreased since the time of
the decree.
         Kathryn argues that Christopher’s change in financial condition is due to his own fault or
voluntary wastage or dissipation of his talents or assets. See Lambert v. Lambert, supra. She
contends he is at fault for his change in financial condition because he declined an offer of early
retirement in 2018; he did not retire from Garner-Denver in August 2019, but was terminated; and
his health did not prevent him from working but rather he chose to stop working for reasons
unrelated to his health.
         Christopher’s failing to take early retirement in 2018 and choosing to continue to work
cannot be held against him. He did not know that a merger was in the works at the time and there
is nothing in the record to indicate he knew he would lose his job less than a year later. Further,
while it is true that Christopher did not leave his job in August 2019 to retire but was instead
terminated from his position, the termination was not because of any fault on his part. He was
terminated without cause. At that point, Christopher was out of work and made the decision to
retire, rather than seek new full-time employment at the age of 67. Such a decision cannot be said
to be a voluntary wastage or dissipation of his talents or assets. As the trial court found, Christopher
cannot be faulted for wanting to retire at the age of 67 when he is no longer employed due to no
fault of his own.
         In regard to his health, Christopher did not testify that he could not work, but that his health
was a factor in his decision to retire. Since his seizure and fall in 2016, he has had mental and
physical ailments. He received psychiatric care for a year due to head injuries. He was also
diagnosed with bipolar disorder and takes medication for that as well as medication for anxiety
and seizures. He still suffers from an injury to his back. Based on the status of his health in August
2019, he no longer wanted to do the driving and flying that were necessary for the types of jobs he
had. He also testified that after the seizure he did not trust himself to drive. Christopher’s health
was a legitimate consideration in his decision to retire.
         Kathryn also argues that good cause does not exist to terminate Christopher’s alimony
obligation because the deposits he made into an investment account in March and April 2020
indicates he has more income than he admitted. Christopher acknowledged that on March 13 and
March 24, he deposited $10,000 into an investment account on each of those dates, and that on
April 13 and April 21, he deposited $5,000 into the same account on each of those dates. Kathryn
contends that Christopher offered no explanation as to the source of the $30,000, leaving no other
reasonable conclusion but that the source of the funds was from employment. Kathryn is asking
this court to assume the source or to speculate where the $30,000 came from. Christopher testified
that other than the agency agreement with Mapro International, he was not employed. He testified
that he had not been paid any money from Mapro International and his only other source of income
was his monthly Social Security payments. There is nothing in the record to dispute Christopher’s
testimony or to support Kathryn’s contention that the deposits came from Mapro International or
other employment. Kathryn’s counsel did not ask Christopher where the money came from and



                                                  -5-
there was no other evidence presented in regard to the source of the deposits. We will not speculate
as to where that money came from.
        The evidence also shows, as the trial court noted, that Kathryn’s financial circumstances
have changed and improved since the divorce decree. At the time of the decree she had no source
of income, and at the time of the modification hearing she was receiving Social Security payments
of $874 per month, as well as monthly superannuation payments of $1,370 per month. In addition,
Kathryn testified that she helps out her children and grandchildren financially. Specifically, she
had been paying her grandson’s child support obligation in the amount of $367 per month for the
past 6 years. She also indicated that she leaves the monthly Social Security payment in a United
States bank account for use when she visits family about once a year. Her testimony indicates she
does not need the alimony payments for her daily living expenses.
        To determine whether there has been a material and substantial change in circumstances
warranting modification of a divorce decree, a trial court should compare the financial
circumstances of the parties at the time of the divorce decree with their circumstances at the time
the modification at issue was sought. Metcalf v. Metcalf, 278 Neb. 258, 769 N.W.2d 386 (2009).
The financial situation of both parties has changed since the decree was entered. The decree
allowed for the alimony to be revisited if Christopher became unemployed or retired. Both of these
events have occurred. As a result, Christopher’s income has decreased. Conversely, Kathryn’s
financial situation has improved since the decree was entered.
        There has been a material change in circumstances since the decree was entered and good
cause existed to terminate Christopher’s alimony obligation. Accordingly, the trial court did not
abuse its discretion in granting Christopher’s complaint to modify and terminating his alimony
obligation.
                                         CONCLUSION
        For the reasons discussed above, we conclude that the district court did not abuse its
discretion when it determined that Christopher had shown a material change of circumstances
warranting modification of the alimony awarded to Kathryn in the decree. As such, we affirm the
order of the district court granting Christopher’s request to terminate his alimony obligation.
                                                                                         AFFIRMED.




                                               -6-